Exhibit 10.4

CHANGE OF CONTROL LETTER AGREEMENT

March 27, 2009

Eric J. Wedeen

1803 Cumberland Green

St. Charles, IL 60174

Dear Eric:

The Board of Directors of Community Bank-Wheaton/Glen Ellyn (the “Bank,” which
reference shall include Community Financial Shares, Inc. (“CFS”), the holding
company of the Bank, has determined that it is advisable and in the best
interests of the Bank, CFS and its stockholders, to provide reasonable assurance
to certain key employees that, upon a change of control of the Bank or of CFS,
appropriate severance arrangements are in place in the event of the involuntary
termination of your employment, other than for good cause as specified below.

The following is proposed as an inducement to you to remain in the employ of the
Bank and to dedicate your efforts to its best interests:

SECTION 1. If, at any time within eighteen (18) months following the “change of
control” of the Bank or CFS, either: (i) your employment is terminated by reason
of your disability, death or retirement pursuant to any retirement plan or
policy of the Bank of general application to key employees; (ii) the essential
elements of your position, in terms of duties and authority are materially
reduced without good cause, each without your voluntary consent; (iii) there is
a material reduction in your aggregate compensation, not related to or resulting
from documented, diminished performance; or (iv) you are required to regularly
perform services at a location which is greater than fifty (50) miles from your
principal office at the time of the change of control, you will then be entitled
to the benefits (“Severance Benefits”) as set forth herein.

SECTION 2. Upon the occurrence of the event described in Section 1 (i) above, or
upon the occurrence of any of the other events in Section 1 which results in
your termination, then:

 

  2.1 The Bank will pay to you in an immediate lump-sum cash payment an amount
equal to Nine (9) months of your current annual salary, exclusive of periodic
bonus compensation, plus any unused earned vacation time; plus

 

  2.2

Medical and life insurance coverage provided to you and your family by the Bank,
at its cost, until the earlier of: (i) you waive coverage by giving written
notice of waiver to the Bank; (ii) nine (9) months elapse from the effective
date of your



--------------------------------------------------------------------------------

Eric J. Wedeen

Change of Control

Page 2

 

 

termination; or (iii) you become a participant in group insurance benefit
programs of a new employer. If coverage is not permitted under applicable policy
terms, the Bank will provide equivalent benefits. Upon termination of this
benefit in accordance with the terms hereof, you shall be entitled to exercise
the policy options normally available to the Bank’s employees upon termination
of employment.

SECTION 3. For purposes of this Agreement, “change of control” shall be deemed
to have taken place if, subsequent to the date hereof:

 

  3.1 a third person, including a “group” as defined in Section 13(d) (3) of the
Securities Exchange Act of 1934 (as in effect on the date hereof), becomes the
beneficial owner of shares of the CFS having greater than Fifty Percent (50%) or
more of the total number of votes that may be cast for the election of directors
of CFS, including for this purpose any shares beneficially owned by such third
person or group as of the date hereof; or,

 

  3.2 as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were directors of the Bank before the Transaction shall cease to
constitute a majority of the Board of Directors of the Bank or any successor to
the Bank.

 

  3.3 In the event of any reorganization involving CFS or the Bank in a
transaction initiated by the Bank in which the stockholders of CFS immediately
prior to such reorganization become the stockholders of a successor or ultimate
parent corporation of CFS resulting from such reorganization and the persons who
were directors of the Bank immediately prior to such reorganization constitute a
majority of the Board of Directors of such successor or ultimate parent, no
“change of control” shall be deemed to have taken place solely by reason of such
reorganization, notwithstanding the fact that the Bank may have become the
wholly-owned subsidiary of another corporation in such reorganization and the
Board of Directors thereof may have been reconstituted, and thereafter the term
“Bank” for the purposes of this paragraph shall refer to such successor or
ultimate parent corporation.

SECTION 4. Any payment not made when due in accordance with this Agreement shall
thereafter bear interest at the prime lending rate from time to time in effect
by the Bank.

SECTION 5. This Agreement may not be assigned by the Bank except (i) to CFS; or
(ii) in connection with a merger involving the Bank or CFS or a sale of
substantially all of its assets, and the obligations of the Bank provided for in
this Agreement shall be the binding legal obligations of any successor to the
Bank by purchase, merger, consolidation, or otherwise. This Agreement may not be



--------------------------------------------------------------------------------

Eric J. Wedeen

Change of Control

Page 3

 

assigned by you during your life, and upon your death will be binding upon and
inure to the benefit of your heirs, legatees and the legal representatives of
your estate.

SECTION 6. No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
you, approved by the Board of Directors and signed by an appropriate officer of
the Bank empowered to sign the same by the Board of Directors of the Bank. No
waiver by either party at any time of any breach by the other party or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois. The invalidity or unenforceability of any
provision of this Agreement shall not effect the validity or enforceability of
any other provision of this Agreement.

SECTION 7. This Agreement does not constitute a contract for the continued
employment of you by the Bank. Subject only to those rights of yours that are
specified herein following a change of control, the Bank reserves all of its
rights to modify your compensation and other terms of your employment and to
terminate your employment to the same extent as before the execution of this
Agreement.

SECTION 8. The Bank shall pay your out-of-pocket expenses, including attorney’s
fees, in connection with any judicial proceeding to enforce this Agreement or to
construe or determine the validity of this Agreement or otherwise in connection
herewith unless the Bank prevails in such litigation.

Very truly yours,

Community Bank-Wheaton/Glen Ellyn

 

By:  

/s/ Raymond A. Dieter

  Raymond A. Dieter   Chairman, Compensation Committee   Member of the Executive
Committee

 

Accepted and agreed to this 27th Day of March, 2009

/s/ Eric J. Wedeen

Eric J. Wedeen



--------------------------------------------------------------------------------

FORM OF

Amendment

to the

Change in Control Letter

(409A)

This Amendment to the Change in Control Letter is entered into as of March 27,
2009, by and between Community Bank-Wheaton/Glen Ellyn (referred to as the
“Bank”), and Eric J. Wedeen (the “Employee”).

WHEREAS, the Employee is currently employed as the Senior Vice President and
Chief Financial Officer of the Bank;

WHEREAS, the Employee and the Bank previously entered into a Change in Control
Letter, dated March 27, 2009 (the “Letter”);

WHEREAS, the Employee and the Bank desire to amend the Letter to include a
provision concerning Section 409A of the Internal Revenue Code of 1986, as
amended.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Letter as follows:

1. A new Section 9 is added to the Letter to read as follows:

SECTION 9. Section 409A

(i) You will be deemed to have a termination of employment for purposes of
determining the timing of any payments that are classified as deferred
compensation only upon a “separation from service” within the meaning of
Section 409A.

(ii) If at the time of your separation from service, (a) you are a “specified
employee” (within the meaning of Section 409A and using the methodology selected
by the Bank) and (b) the Bank make a good faith determination that an amount
payable or the benefits to be provided hereunder constitutes deferred
compensation (within the meaning of Section 409A), the payment of which is
required to be delayed pursuant to the six-month delay rule of



--------------------------------------------------------------------------------

Section 409A in order to avoid taxes or penalties under Section 409A, then the
Bank will not pay the entire amount on the otherwise scheduled payment date but
will instead pay on the scheduled payment date the maximum amount permissible in
order to comply with Section 409A (i.e., any amount that satisfies an exception
under the Section 409A rules from being categorized as deferred compensation)
and will pay the remaining amount (if any) in a lump sum on the first business
day after such six month period.

(iii) To the extent you would be subject to an additional 20% tax imposed on
certain deferred compensation arrangements pursuant to Section 409A as a result
of any provision of this Agreement, such provision shall be deemed amended to
the minimum extent necessary to avoid application of such tax and the parties
shall promptly execute any amendment reasonably necessary to implement this
Section 9. You and the Bank agree to cooperate to make such amendment to the
terms of this Agreement as may be necessary to avoid the imposition of penalties
and taxes under Section 409A; provided, however, that you agree that any such
amendment shall provide you with economically equivalent payments and benefits,
and you agree that any such amendment will not materially increase the cost to,
or liability of, the Bank with respect to any payment.

(iv) For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.

2. Except as expressly provided herein, the terms and conditions of the Letter
shall remain in full force and effect and shall be binding on the parties.

3. Effectiveness of this Amendment to the Letter shall be conditioned upon
approval by Bank’s Boards of Directors (or the appropriate committees thereof),
and this Amendment to the Letter shall become effective on the later of date of
such approval and execution by both parties hereto (the “Effective Date”).

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Letter, or have caused this Amendment to the Letter to be duly executed
and delivered in their name and on their behalf, as of the day and year first
above written.

 

Community Bank-Wheaton/Glen Ellyn By:  

/s/ Raymond A. Dieter

  Raymond A. Dieter   Chairman, Compensation Committee   Member of the Executive
Committee

 

Accepted and Agreed to this 27th Day of March, 2009 EMPLOYEE

/s/ Eric J. Wedeen

Eric J. Wedeen